DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention of Embodiment 1 of Figure 4, Claims 1-9, 12-13 and 15-16 in the reply filed on 06/08/2021 is acknowledged.  The traversal is on the ground(s) that it is not been adequately established that simultaneous examination of all species would present an undue burden since the Examiner has not explained that these embodiment occupy separate classification, separate status in the art, or a different field of search.  This is not found persuasive because the Examiner, in fact, explained in the paper 20210522 that the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries), and/or the prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-11, 14, 17-20, and Claim 15, which depends on non-elected Claim 14, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/08/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 12-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wan et al. (US 2014/0042299).
Wan et al. discloses, as shown in Figures, an image sensor comprising:
	a first substrate (26) comprising a pixel array region comprising a plurality of pixel regions and a peripheral region around the pixel array region;
	a plurality of photoelectric conversion units (24) respective position in the plurality of pixel regions of the first substrate;
	a first connection layer (34) disposed on the pixel array region and the peripheral region of the first substrate;
	a plurality of first pixel pads (42) disposed on a portion of the first connection layer on the pixel array region of the first substrate;
	a plurality of first peripheral pads (42) disposed on a portion of the first connection layer on the peripheral region of the first substrate;
	a plurality of second pixel pads (142) respectively positioned on the plurality of first pixel pads;
	a plurality of second peripheral pads (142) respectively positioned on the plurality of first peripheral pads;

	a device (100,122) disposed on the second connection layer; and
	a second substrate (120) disposed on the second connection layer and the device,
	wherein a pitch of the plurality of first pixel pads in a firs horizontal direction is substantially the same as a pitch of the plurality of pixel region of the first substrate in the first horizontal direction, and
	wherein a center of each of the plurality of first pixel pads is spaced by a predetermined distance in a second horizontal direction from a center of each of the plurality of pixel regions of the first substrate.

Regarding claim 2, Wan et al. discloses a portion of the first connection layer disposed on each of the plurality of pixel regions of the first substrate comprises an overlapping portion overlapping each of the plurality of first pixel pads in a plan view and a non-overlapping portion that does not overlap each of the plurality of first pixel pads in the plan view; and
	wherein a transmittance of the overlapping portion of the first connection layer is inherently higher than that of the non-overlapping portion of the first connection layer [Figures].

Regarding claim 3, Wan et al. discloses a pitch of the plurality of first peripheral pads in the first horizontal direction is substantially the same as the pitch of the plurality of pixel regions of the first substrate in the first direction [Figures].



Regarding claim 5, Wan et al. discloses the sensor further comprising a pixel separation pattern (no label, trench isolation between units 300) disposed between the plurality of photoelectric conversion units, where the center of each of the plurality of first pixel pads does not overlap the pixel separation pattern in a plan view [Figures].

Regarding claim 6, Wan et al. discloses the plurality of first pixel pads do not overlap the pixel separation pattern in the plan view [Figures].

Regarding claim 9, Wan et al. discloses the first connection layer does not electrically connect a plurality of pixel circuits respectively comprising the plurality of first photoelectric conversion units to the plurality of first pixel pads (the connection above the word TRANSFER) [Figures].

Regarding claim 12, Wan et al. discloses, as shown in Figures, an image sensor comprising:
	a first structure (20/22) comprising a first substrate (26) comprising a plurality of pixel regions (300, 45), a plurality of photoelectric conversion units (24) respectively positioned in the plurality of pixel regions of the first substrate, a first connection layer (34) disposed on the first substrate, and a plurality of first pixel pads (42) disposed on the first connection layer; and

	wherein the plurality of first pixel pads respectively contact the plurality of second pixel pads,
	wherein the first connection layer comprises an insulating layer (no label) disposed on the first substrate, and a conductive pattern (38,40) disposed in the insulating layer,
	wherein a portion of the first connection layer positioned on the plurality of pixel regions of the first substrate comprises a plurality of overlapping portions respectively overlapping the plurality of first pixel pads in a plan view and a plurality of non-overlapping portions that do not overlap the plurality of first pixel pads in the plan view, and
	wherein a ratio of a total volume of a plurality of portions of the conductive pattern positioned respectively in the plurality of overlapping portions of the first connection layer with respect to a total volume of a plurality of portions of the insulating layer positioned respectively in the plurality of overlapping portions of the first connection layer is less than a ratio of total volume of a plurality of portions of the conductive pattern positioned respectively in the plurality of non-overlapping portions of the first connection layer with respect to total volume of a plurality of portions of the insulation layer positioned respectively in the plurality of non-overlapping portions of the first connection layer [Figures].

Regarding claim 13, Wan et al. discloses the plurality of first pixel pads do not overlap a boundary between the plurality of pixel regions of the first substrate in the plan view [Figures].

Regarding claim 16, Wan et al. discloses the conductive pattern does not contact at least one of the plurality of pixel pads [Figures].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan et al. (US 2014/0042299) in view of Okuyama (US 2011/0042814).
Wan et al. discloses the claimed invention including the image sensor as explained in the above rejection.  Wan et al. further disclose each of the plurality of first pixel pads comprises a filling layer.  Wan et al. does not disclose a barrier layer disposed between the filling layer and the first connection layer.  However, Okuyama discloses a device comprising a barrier layer (21) disposed between the filling layer (17A) and the first connection layer (9).  Note Figures of Okuyama.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the pad of Wan et al. comprising a barrier layer disposed between the filling layer and the first connection layer, such as taught by Okuyama in order to prevent the metal from diffusing into the insulation layer.

Regarding claim 8, Wan et al. and Okuyama disclose the filling layer comprises copper (Cu), aluminum (Al), or a combination thereof [0017], and the barrier layer comprises titanium (Ti), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897